Citation Nr: 1801317	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial compensable disability rating for a right hip disability, on the basis of limitation of extension of the thigh.

2. Entitlement to an initial disability rating in excess of 10 percent for a right hip disability, on the basis of limitation of flexion of the thigh.

3. Entitlement to an initial compensable disability rating for a right hip disability, on the basis of other impairment of the thigh.

4. Entitlement to an initial compensable disability rating for a left hip disability, on the basis of limitation of extension of the thigh.

5. Entitlement to an initial disability rating in excess of 10 percent prior to November 26, 2012, and a compensable rating thereafter, for a left hip disability, on the basis of limitation of flexion of the thigh.

6. Entitlement to an initial disability rating in excess of 10 percent for a left hip disability, on the basis of other impairment of the thigh.

7. Entitlement to an initial compensable disability rating for right lower leg exertional compartment syndrome.

8. Entitlement to an initial compensable disability rating for left lower leg exertional compartment syndrome.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to April 2006 and from July 2010 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) from February 2012, January 2013, May 2013, and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

All issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to increased ratings for his bilateral hip and lower leg disabilities. For the forthcoming reasons, the Board finds that a remand is necessary.

The Veteran underwent C&P examinations in September 2015 concerning his hip conditions, yet none of the examiners measured the Veteran's range of motion with weight-bearing or in passive situations. Without such measurements, the Board cannot adequately assess the Veteran's hip and/or lower leg impairment.  Correia v. McDonald, 13-3238 (Vet App. July 5, 2016) (holding that additional requirements must be met prior to finding that a VA examination is adequate). 

Furthermore, the Veteran reported during his examination for both his hips and compartmental syndrome that he suffers from flare-ups, but the examiner did not adequately determine the severity, frequency, or duration. See Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Sept. 2017) (the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment").  In light of Sharp and Correia, new examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his bilateral hip and lower leg disabilities to determine the nature and severity of these conditions.

***The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a. Identify and describe all symptoms and manifestations attributable to the service-connected bilateral hip and lower leg conditions.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension.

b. Determine whether the Veteran's bilateral hip and/or lower leg conditions exhibit pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the hips and/or lower legs. 

c. Inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


